Case 19-02836-dd           Doc 7       Filed 05/28/19 Entered 05/28/19 18:47:45                            Desc Main
                                        Document     Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF SOUTH CAROLINA

     IN RE:                                           )
                                                      )         CASE NO: 19-02836-dd
     Michelle Paris Monroy                            )
                                                      )         CHAPTER 7
                                                      )
                                                      )
                                   DEBTOR.            )
                                                      )

                                              CERTIFICATE OF SERVICE

              I hereby certify that a copy of the enclosed Chapter 7 Individual Debtor’s Statement of Intention was duly
     served upon the parties named below. This was done either by depositing said papers in the United States Mail at
     Charleston, South Carolina, on this date, with first class postage duly affixed and a return address clearly indicated
     on said envelope to the address below indicated or electronically through CM/ECF.

     ELECTRONICALLY
     Michelle L. Vieira, Esquire
     Chapter 7 Trustee
     PO Box 70309
     Myrtle Beach, SC 29572

     US MAIL
     Eagle Properties, LLC
     5918 Sellers Road
     Hanahan SC 29410

     Hyundai Motor Finance
     Attn: Bankruptcy
     Po Box 20829
     Fountain City CA 92728

     Lendmark Financial Services
     1735 North Brown Road
     Suite 300
     Lawrenceville GA 30043

     OneMain Financial
     Attn: Bankruptcy
     601 Nw 2nd Street
     Evansville IN 47708

     Regional Finance Corp of SC
     8600 Dorchester Road Ste 203
     North Charleston SC 29420

     Wells Fargo Bank
     Attn: Bankruptcy
     Po Box 10438
     Des Moines IA 50306
Case 19-02836-dd        Doc 7   Filed 05/28/19 Entered 05/28/19 18:47:45        Desc Main
                                 Document     Page 2 of 2


     World Acceptance/Finance Corp
     Attn: Bankruptcy
     Po Box 6429
     Greenville SC 29606

     Progressive Leasing-NPRTO SE, LLC
     256 W. Data Drive #100
     Draper UT 84020-2315


                                         /s/ Shawnda Engram
                                         Shawnda Engram, Paralegal for
                                         Robert R. Meredith, Jr., DC ID #6152
                                         Elizabeth Heilig, DC ID #10704
                                         Meredith Law Firm, LLC
                                         Attorneys for Debtors
                                         4000 Faber Place Drive, Ste 120
                                         North Charleston, SC 29405
                                         843-529-9000
            5/29/2019
     Date
